


Exhibit 10.63

 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

 

UNDER THE MAC-GRAY CORPORATION
[STOCK OPTION AND INCENTIVE PLAN]

 

Name of Optionee: ___________________________________

No. of Option Shares: _________________________________

Option Exercise Price per Share: ________________________

Grant Date: _________________________________________

Expiration Date: _____________________________________

 

 

Pursuant to the Mac-Gray Corporation [Stock Option and Incentive Plan] as
amended through the date hereof (the “Plan”), Mac-Gray Corporation (the
“Company”) hereby grants to the Optionee named above, who is a Director of the
Company but is not an employee of the Company, an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Common Stock, par value $0.01 per share (the “Stock”) of the
Company specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan.  This
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 


1.                                       EXERCISABILITY SCHEDULE.  NO PORTION OF
THIS STOCK OPTION MAY BE EXERCISED UNTIL SUCH PORTION SHALL HAVE BECOME
EXERCISABLE.  EXCEPT AS SET FORTH BELOW, AND SUBJECT TO THE DISCRETION OF THE
ADMINISTRATOR (AS DEFINED IN THE PLAN) TO ACCELERATE THE EXERCISABILITY SCHEDULE
HEREUNDER, THIS STOCK OPTION SHALL BE EXERCISABLE WITH RESPECT TO THE FOLLOWING
NUMBER OF OPTION SHARES ON THE DATES INDICATED:

 

Number of 
Option Shares Exercisable

 

Exercisability Date

 

(100

)%

May 1, [      ]

 

 

In the event of the termination of the Optionee’s service as a Director of the
Company because of death or disability (as defined in Section 422(c) of the
Code), this Stock Option shall become immediately exercisable in full, whether
or not exercisable at such time.  Once exercisable, this Stock Option shall
continue to be exercisable at any time or times prior to the close of business
on the Expiration Date, subject to the provisions hereof and of the Plan.

 

--------------------------------------------------------------------------------



 


2.                                       MANNER OF EXERCISE.


 


(A)                                  THE OPTIONEE MAY EXERCISE THIS STOCK OPTION
ONLY IN THE FOLLOWING MANNER:  FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION
DATE OF THIS STOCK OPTION, THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE
ADMINISTRATOR OF HIS OR HER ELECTION TO PURCHASE SOME OR ALL OF THE OPTION
SHARES PURCHASABLE AT THE TIME OF SUCH NOTICE.  THIS NOTICE SHALL SPECIFY THE
NUMBER OF OPTION SHARES TO BE PURCHASED.


 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above.  Payment
instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 


(B)                                 THE SHARES OF STOCK PURCHASED UPON EXERCISE
OF THIS STOCK OPTION SHALL BE TRANSFERRED TO THE OPTIONEE ON THE RECORDS OF THE
COMPANY OR OF THE TRANSFER AGENT UPON COMPLIANCE TO THE SATISFACTION OF THE
ADMINISTRATOR WITH ALL REQUIREMENTS UNDER APPLICABLE LAWS OR REGULATIONS IN
CONNECTION WITH SUCH TRANSFER AND WITH THE REQUIREMENTS HEREOF AND OF THE PLAN. 
THE DETERMINATION OF THE ADMINISTRATOR AS TO SUCH COMPLIANCE SHALL BE FINAL AND
BINDING ON THE OPTIONEE.  THE OPTIONEE SHALL NOT BE DEEMED TO BE THE HOLDER OF,
OR TO HAVE ANY OF THE RIGHTS OF A HOLDER WITH RESPECT TO, ANY SHARES OF STOCK
SUBJECT TO THIS STOCK OPTION UNLESS AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN
EXERCISED PURSUANT TO THE TERMS HEREOF, THE COMPANY OR THE TRANSFER AGENT SHALL
HAVE TRANSFERRED THE SHARES TO THE OPTIONEE, AND THE OPTIONEE’S NAME SHALL HAVE
BEEN ENTERED AS THE STOCKHOLDER OF RECORD ON THE BOOKS OF THE COMPANY. 
THEREUPON, THE OPTIONEE SHALL HAVE FULL VOTING, DIVIDEND AND OTHER OWNERSHIP
RIGHTS WITH RESPECT TO SUCH SHARES OF STOCK.

 

2

--------------------------------------------------------------------------------



 


(C)                                  THE MINIMUM NUMBER OF SHARES WITH RESPECT
TO WHICH THIS STOCK OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 100 SHARES,
UNLESS THE NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING
EXERCISED IS THE TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK
OPTION AT THE TIME.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREOF
OR OF THE PLAN, NO PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION DATE HEREOF.


 


3.                                       TERMINATION AS DIRECTOR. IF THE
OPTIONEE CEASES TO BE A DIRECTOR OF THE COMPANY, THE PERIOD WITHIN WHICH TO
EXERCISE THE STOCK OPTION MAY BE SUBJECT TO EARLIER TERMINATION AS SET FORTH
BELOW.


 


(A)                                  TERMINATION FOR CAUSE.  IF THE OPTIONEE
CEASES TO BE A DIRECTOR FOR CAUSE, ANY PORTION OF THIS STOCK OPTION OUTSTANDING
ON SUCH DATE SHALL IMMEDIATELY TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT. 
FOR PURPOSES HEREOF, “CAUSE” SHALL MEAN A VOTE BY THE BOARD RESOLVING THAT THE
OPTIONEE SHALL BE DISMISSED AS A RESULT OF (I) ANY MATERIAL BREACH BY THE
OPTIONEE OF ANY AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY; (II) THE
CONVICTION OF OR PLEA OF NOLO CONTENDERE BY THE OPTIONEE TO A FELONY OR A CRIME
INVOLVING MORAL TURPITUDE; OR (III) ANY MATERIAL MISCONDUCT OR WILLFUL AND
DELIBERATE NON-PERFORMANCE (OTHER THAN BY REASON OF DISABILITY) BY THE OPTIONEE
OF THE OPTIONEE’S DUTIES TO THE COMPANY.


 


(B)                                 TERMINATION BY REASON OF DEATH OR
DISABILITY.  IF THE OPTIONEE CEASES TO BE A DIRECTOR BY REASON OF THE OPTIONEE’S
DEATH OR DISABILITY (AS DEFINED IN SECTION 422(C) OF THE CODE), ANY PORTION OF
THIS STOCK OPTION OUTSTANDING ON SUCH DATE MAY BE EXERCISED BY THE OPTIONEE, HIS
OR HER LEGAL REPRESENTATIVE OR LEGATEE FOR A PERIOD OF 12 MONTHS FROM THE DATE
OF DEATH OR DISABILITY OR UNTIL THE EXPIRATION DATE, IF EARLIER.


 


(C)                                  OTHER TERMINATION.  IF THE OPTIONEE CEASES
TO BE A DIRECTOR FOR ANY REASON OTHER THAN CAUSE OR THE OPTIONEE’S DEATH OR
DISABILITY (AS DEFINED IN SECTION 422(C) OF THE CODE), ANY PORTION OF THIS STOCK
OPTION OUTSTANDING ON SUCH DATE, TO THE EXTENT EXERCISABLE, MAY BE EXERCISED FOR
A PERIOD OF 12 MONTHS FROM THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE,
IF EARLIER.


 


4.                                       INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND
GOVERNED BY ALL THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF
THE ADMINISTRATOR SET FORTH IN THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT
SHALL HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS
SPECIFIED HEREIN.


 


5.                                       TRANSFERABILITY.  THIS AGREEMENT IS
PERSONAL TO THE OPTIONEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.  THIS STOCK OPTION IS EXERCISABLE, DURING THE
OPTIONEE’S LIFETIME, ONLY BY THE OPTIONEE, AND THEREAFTER, ONLY BY THE
OPTIONEE’S LEGAL REPRESENTATIVE OR LEGATEE.

 

3

--------------------------------------------------------------------------------



 


6.                                       NO OBLIGATION TO CONTINUE AS A
DIRECTOR.  NEITHER THE PLAN NOR THIS STOCK OPTION CONFERS UPON THE OPTIONEE ANY
RIGHTS WITH RESPECT TO CONTINUANCE AS A DIRECTOR.


 


7.                                       NOTICES.  NOTICES HEREUNDER SHALL BE
MAILED OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL
BE MAILED OR DELIVERED TO THE OPTIONEE AT THE ADDRESS ON FILE WITH THE COMPANY
OR, IN EITHER CASE, AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH
TO THE OTHER PARTY IN WRITING.


 


8.                                       AMENDMENT.  PURSUANT TO THE PLAN, THE
ADMINISTRATOR MAY AT ANY TIME AMEND OR CANCEL ANY OUTSTANDING PORTION OF THIS
STOCK OPTION, BUT NO SUCH ACTION MAY BE TAKEN THAT ADVERSELY AFFECTS THE
OPTIONEE’S RIGHTS UNDER THIS AGREEMENT WITHOUT THE OPTIONEE’S CONSENT.


 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------
